DISMISS; and Opinion Filed July 5, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00493-CV

                               MELANIE GRIMES, Appellant
                                         V.
                                MYCHELE LORD, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-18118

                            MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Brown
                                Opinion by Justice Lang-Miers
       Before the Court is appellant’s June 28, 2016 voluntary motion to dismiss this appeal.

We grant appellant’s motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


160493F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MELANIE GRIMES, Appellant                            On Appeal from the 330th Judicial District
                                                     Court, Dallas County, Texas
No. 05-16-00493-CV         V.                        Trial Court Cause No. DF-15-18118.
                                                     Opinion delivered by Justice Lang-Miers.
MYCHELE LORD, Appellee                               Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        Pursuant to the parties’ agreement, it is ORDERED that each party bear its own costs of
this appeal.


Judgment entered this 5th day of July, 2016.




                                               –2–